Case 1:13-cr-10019-SOH Document 123                       Filed 04/23/20 Page 1 of 2 PageID #: 531



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

UNITED STATES OF AMERICA                                                                           PLAINTIFF


v.                                     Case No. 1:13-cr-10019-001


KENDALL J. DYKES                                                                                DEFENDANT

                                                   ORDER

        Before the Court is Defendant Kendall J. Dykes’s Motion for Early Termination of

Supervised Release. (ECF No. 121). The government has filed a response. (ECF No. 122). The

Court finds the matter ripe for consideration.

        On August 27, 2014, Defendant pleaded guilty to one count of conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. On April 15, 2015, the Court

sentenced Defendant to eighty-four months’ imprisonment, three years’ supervised release, and a

$100 special assessment. Defendant was released from the Bureau of Prisons and began serving

his term of supervised release on November 15, 2018.1

        On April 3, 2020, Defendant filed the instant motion, seeking early termination of his

supervised release, of which he has served seventeen of the thirty-six total months as of the date

of this order. Defendant asserts that he has complied with all requirements of his supervised

release, including maintaining employment, passing all drug tests, and maintaining monthly

reports. Defendant states that if he is released from supervision, he could work at Clean Harbors

in El Dorado, Arkansas, allowing him to better support himself and his family financially.



1
  Defendant’s motion states that he began his supervised release on November 17, 2017, but the United States
Probation Office notes that his supervised release began on November 15, 2018. Entering Defendant’s name into
Federal Bureau of Prisons’ inmate locater webpage shows that he was released from incarceration on November 15,
2018. See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited April 23, 2020).
Case 1:13-cr-10019-SOH Document 123                  Filed 04/23/20 Page 2 of 2 PageID #: 532



         The government opposes early termination of Defendant’s supervised release, arguing that

Defendant’s compliance with the terms of his supervised release is not enough by itself to support

early termination. The government argues further that the serious nature of the offense, coupled

with Defendant’s criminal history, support a finding that he should fulfill the remaining term of

his supervised release. The government concludes that the instant motion should be denied.

         The United States Probation Office (“USPO”) notes that Defendant has maintained stable

residence, passed all substance abuse tests while on supervision, successfully underwent mental

health treatment, and worked as a truck driver until he was reportedly laid off in November 2019.

The USPO concludes that Defendant is a candidate for early termination consideration by the

Court.

         A district court may terminate supervised release “if it is satisfied that such action is

warranted by conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

In making its determination, the Court must consider factors set forth under 18 U.S.C. § 3553(a),

to the extent they are applicable. The section 3553(a) factors include, among others, the nature

and circumstances of the offense, the history and characteristics of the defendant, and the need to

provide the defendant with correctional treatment in the most efficient manner.

         The Court is pleased that Defendant is doing well while on supervised release. However,

upon consideration of the factors listed above, the Court finds that Defendant’s motion (ECF No.

151) should be and hereby is DENIED at this time due to Defendant’s history and characteristics

and the amount of time he has been on supervised release. Defendant may refile the motion after

a greater amount of the imposed term of supervised release has passed.

         IT IS SO ORDERED, this 23rd day of April, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
                                                 2
